United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2919
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                    Norman Dudley

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                  for the Northern District of Iowa - Cedar Rapids
                                   ____________

                           Submitted: February 12, 2018
                               Filed: May 4, 2018
                                 [Unpublished]
                                 ____________

Before SMITH, Chief Judge, MURPHY and COLLOTON, Circuit Judges.
                             ____________

PER CURIAM.

        After the district court1 found that Norman Dudley had violated the conditions
of his release by walking out of a department store wearing a hat for which he had not


      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
paid, the court revoked Dudley's supervised release and imposed a sentence of ten
months' imprisonment followed by one year of supervised release. Dudley appeals,
arguing that the district court erred in finding he had violated a condition of his
supervised release; he claims that leaving with the hat on was an innocent mistake.
He also argues that his sentence was unreasonable.

       Upon careful review, we hold that the district court did not clearly err in finding
by a preponderance of the evidence that Dudley violated his supervised release by
committing a new law violation. The surveillance video of Dudley shoplifting was
played at the revocation hearing and the record shows that the district court did not
find Dudley's excuse plausible. See United States v. Carothers, 337 F.3d 1017, 1019
(8th Cir. 2003) (noting that the government must prove that a defendant violated a
condition of supervised release by a preponderance of the evidence; we review a
district court's finding that a violation occurred for clear error; a district court's
credibility determinations are virtually unreviewable on appeal). We further hold that
Dudley's prison sentence is reasonable because it is within the advisory guidelines
range and the district court considered the appropriate statutory factors. See United
States v. Franklin, 397 F.3d 604, 607 (8th Cir. 2005) (concluding that the district court
properly considered the relevant § 3553(a) factors because it was aware of the
defendant's "numerous and repeated violations of the conditions of his supervised
release," the defendant's suggested range under Chapter 7 of the guidelines, the
statutory maximum sentence, and the defendant's history and characteristics).

      The judgment of the district court is affirmed.

                        ______________________________




                                           -2-